NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                           OCT 05 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

DANIEL S. SANDIGO,                               No.   15-15850

              Plaintiff-Appellant,               D.C. No. 3:12-cv-00980-WHO

 v.
                                                 MEMORANDUM*
MICHAEL C. SAYRE; et al.,

              Defendants-Appellees.


                  Appeal from the United States District Court
                      for the Northern District of California
               William Horsley Orrick III, District Judge, Presiding

                          Submitted September 27, 2016**

Before:      TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      California state prisoner Daniel S. Sandigo appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004), and we affirm.

      The district court properly granted summary judgment because Sandigo

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in treating his shoulder injury. See id. at 1057-58, 1060 (to

establish deliberate indifference, a plaintiff must show the official knows of and

disregards an excessive risk to inmate health and safety; medical malpractice,

negligence, or a difference of opinion concerning the course of treatment does not

amount to deliberate indifference); see also Starr v. Baca, 652 F.3d 1202, 1207-08

(9th Cir. 2011) (a supervisor is liable under § 1983 only if he or she is personally

involved in the constitutional deprivation or there is a “sufficient causal connection

between the supervisor’s wrongful conduct and the constitutional violation”

(citation and internal quotation marks omitted)).

      We reject as unsupported by the record Sandigo’s contention that the district

court failed to analyze evidence.

      AFFIRMED.




                                           2                                    15-15850